Case 1:20-cv-23800-RNS Document 28 Entered on FLSD Docket 05/03/2021 Page 1 of 1




                             United States District Court
                                       for the
                             Southern District of Florida

  Vice City Marina, LLC, Plaintiff,      )
                                         )
  v.                                     )
                                           Civil Action No. 20-23800-Civ-Scola
                                         )
  Philippians, LLC, and others,          )
  Defendants.                            )
               Order Adopting Report and Recommendations and
                         Granting Default Judgment
         The Court referred Plaintiff Vice City Marina, LLC’s (the “Plaintiff”)
  amended motion for the entry of a final default judgment to United States
  Magistrate Judge Edwin G. Torres for a report and recommendation. On March
  18, 2021, Judge Torres issued a report and recommendation, recommending
  that the Court grant the Plaintiff’s motion in part and deny it in part. (R. & R.,
  ECF No. 27.) No objections to the report and recommendation have been filed
  by either party and the time to do so has passed.
         Nonetheless, the Court has considered—de novo—Judge Torres’s report,
  the record, and the relevant legal authorities. The Court finds Judge Torres’s
  report and recommendation cogent and compelling. The Court thus adopts the
  recommendation in full (ECF No. 27) and grants in part and denies in part
  the Plaintiff’s motion (ECF No. 22) as follows.
         The Court enters judgment in favor of Plaintiff Vice City Marina, LLC
  and against Defendants In Personam Defendant, Philippians, LLC (the “Owner”)
  and In Rem Defendant, E/C The Blessing (f/k/a “Richey Rich”), a 2000 45’ Sea
  Ray 410 Express Cruiser, Hull Identification Number SERF8112E000 (the
  “Vessel”), in the total amount of $78,513.17 in damages plus prejudgment
  interest and custodia legis expenses for the Vessel while it is under arrest,
  $7,878.00 in attorneys’ fees, and $4,345.00 in costs, for which sum let
  execution issue. Further, Plaintiff is authorized to auction the Vessel for sale
  and use the proceeds to offset the amount owed by Defendant Philippians, LLC
  to Plaintiff.
         The Court directs the Clerk to close this case. Any pending motions are
  denied as moot.
         Done and ordered at Miami, Florida, on April 30, 2021.

                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
